 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   BRANDON EMMONE BERRY          ) Case No. CV 18-9184-JPR
                                   )
12                  Plaintiff,     )         J U D G M E N T
                                   )
13             v.                  )
                                   )
14   ANDREW SAUL, Commissioner     )
     of Social Security,           )
15                                 )
                    Defendant.     )
16                                 )
17
          For the reasons set forth in the accompanying Memorandum
18
     Decision and Order, it is hereby ADJUDGED that (1) Plaintiff’s
19
     request for an order reversing or remanding the case for further
20
     proceedings is DENIED; (2) the Commissioner’s request for an
21
     order affirming the Commissioner’s final decision is GRANTED; and
22
     (3) judgment be entered in the Commissioner’s favor.
23
24
     DATED: November 5, 2019       ______________________________
25                                 JEAN ROSENBLUTH
                                   U.S. Magistrate Judge
26
27
28
